Order entered January 6, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01023-CV

 FIRST CASH LTD., FIRST CASH CREDIT, LTD. AND PAWN TX, INC.,
                          Appellants

                                       V.

                        DONALD LEE JONES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-06127

                                    ORDER

      Before the Court is appellee’s January 4, 2021 first motion for extension of

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than January 25, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE